DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 46-51, and 54-84), in the reply filed on 01/31/2022, is acknowledged.
Applicants’ elected the species:  
    PNG
    media_image1.png
    102
    324
    media_image1.png
    Greyscale
 of Example 29 (Specification), which is a compound of genus Formula I of Group I claim 1, wherein Cy is phenyl; R1 is methyl; R2 is H; R3 is H; R4 is H; R5 is cyclobutyl substituted with 1 Rb substituent, wherein Rb is (i) OH or (ii) ORc , wherein Rc is H; n is 1; and m is 1.
The prior art search for Applicants’ elected species retrieved no prior art.  See “SEARCH 6”-“SEARCH 7” in enclosed search notes.
An extended Markush search for a compound of genus Formula I of base claim 1, wherein R1 is methyl; Cy is 9-membered heteroaryl; R2 is H; n is 1; R3 is H; m is 1; R4 5 is 6-membered heterocycloalkyl substituted with one Rb, wherein Rb is methyl, retrieved applicable prior art.  See “SEARCH 8” in enclosed search notes.  Therefore, the Markush search will not be extended unnecessarily to additional species of genus Formula I of base claim 1 in/for/during this Office Action in accordance with Markush search practice.
Furthermore, a review of “SEARCH 6” through “SEARCH 8” search results for the instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Note that double patent and prior art has only been searched for Applicants’ elected species and the one single Markush search extension described, above.  Double patent and prior art has not been searched for the full scope of base claim 1 according to Markush search practice.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references for the Markush search extensions of compounds of genus Formula I of base claim 1 conducted to date.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicants’ elected species and Markush search extensions read on claims 1-2, 46-48, 54-64, and 68-84.
Claims 85-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  Furthermore, claims 49-51 and 65-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species of , there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/31/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of genus Formula I of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/063,407
This Office Action is responsive to the amended claims of January 31, 2022.
Claims 1-2, 46-48, 54-64, and 68-84 have been examined on the merits.  Claims 1-2 and 81-83 are currently amended.  Claims 46-48, 54-64, 68-80, and 84 are previously presented.
Priority
Applicants identify the instant application, Serial #:  17/063,407, filed 10/05/2020, as a continuation of 16/781,943, filed 02/04/2020, now abandoned.  Application 16/781,943 is a continuation of 16/444,857, filed 06/18/2019, now abandoned.  Application 16/444,857 is a continuation of 16/171,478, filed 10/26/2018, now abandoned.  Application 16/171,478 is a continuation of 15/906,765, filed 02/27/2018, now abandoned.  Application 15/906,765 is a continuation of 15/603,744, filed 05/24/2017, now abandoned.  Application 15/603,744 Claims Priority from Provisional Application 62/396,326, filed 09/19/2016 and application 15/603,744 Claims Priority from Provisional Application 62/341,918, filed 05/26/2016.
The instant claims find support in U.S. 62/341,918, therefore the effective filing date of the instant application is May 26, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 and 05/14/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 54-62, 68, 70-71, 79, 81, and 84 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HURYN (WO 2017/070320 A1, referenced in IDS of 05/14/2021).
The HURYN reference is a 35 USC 102(a)(2) reference since it has an effectively filed date of 21 October 2015, which is before the effective filing date of May 26, 2016.  The U.S. 62/244,497 (effectively filed priority reference of HURYN per reference cover sheet) supports what is disclosed, below (citations in ‘497 and HURYN document are each provided):
The HURYN reference teaches the compound:

    PNG
    media_image2.png
    427
    661
    media_image2.png
    Greyscale
 (page 32 of HURYN and page 89 of U.S. 62/244,497), or a pharmaceutically acceptable salt thereof (para [0013] of HURYN or para [0012] of 62/244,497), or a stereoisomer thereof (para [0084] of HURYN or para [0083] of 62/244,497), which is a compound of genus Formula I of base claim 1, wherein R1 is methyl; Cy is 9-membered heteroaryl; R2 is H; n is 1; R3 is H; m is 1; R4 is H; R5 is 6-membered heterocycloalkyl substituted with one Rb, wherein Rb is methyl.  This anticipates claims 1-2, 54-62, 68, 70-71, 79, 81, and 84 (see para [0145] of HURYN and para [0013] of U.S. 62/244,497).
Conclusion
Claims 46-48, 63-64, 69, 72-78, 80, and 82-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 54-62, 68, 70-71, 79, 81, and 84 are not presently allowable as written.
Applicants’ elected species is free of the prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625